DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 10, 2021 has been entered.
 Response to Arguments
Applicant's arguments filed with the RCE have been fully considered but they are not persuasive.  The Applicant concludes that Toncich and Lee fail to disclose or suggest the amended features of claim 1, but they present no actual analysis of the claim language or the reference.  
It is noted that the phrases “adapted to” and “configured to” are identical and convey the same subject matter.
Claim Objections
Claim 1 is objected to because, in the second line of the first “control an impedance value” paragraph, the claim recites “an stable operation” instead of “a” stable operation.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 and 5-19 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite that the receiver includes a secondary coil and that the transmitter controls the receiver’s impedance (thereby changing its current and voltage).  But the preamble of the claim indicates that the claim is directed only to the power feeder (the transmitter).  The claim is indefinite because it is unclear if the Applicant is seeking patent protection over the receiver or not.  If a receiver is not present, then its secondary coil and current/voltage reactions would not be relevant to defining the structure of the power feeder. Claims 2-3, 5-6, 8-9 and 18-19 are similarly rejected as they depend from claim 1.
Claim 1 and 7 each recite that the control section is configured to “control an impedance value” in opposite directions (to be smaller, to be larger).  The claim is indefinite because the claim ties the two phrases together with an “and”, thereby indicating that the control section is configured to carry out both.  It is unclear how the control section can do both, when one contradicts the other.  It would appear that the control section is configured to control the impedance to be one of smaller or larger (not both).  The Applicant has not submitted any 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claims 1 and 7 each recite the broad recitation of “a control section configured to control an operation of the power transmission section by changing at least one of a plurality of parameters of the power transmission section”, and the claim also recites “wherein, to control the operation of the power transmission section by changing at least one of the plurality of parameters, the control section is further configured to control an impedance ….” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The claims recite both a generic/broad limitation directed to controlling a transmitter parameter and then recite a specific/narrow limitation directed to exactly how that parameter is controlled by changing the impedance within the receiver.  Reciting a broad limitation and a narrow limitation, in the same claim, to define the same feature, renders the claim indefinite

Claims 2-3, 5-6 and 8-19 are similarly rejected as they depend from claims 1 and 7.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-3, 5-8, 10-14 and 16-19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Toncich (US 2009/0284369).
With respect to claim 1, Toncich discloses a power feeder (fig 1-2, 10, 13, 16; par 40-43, 63-68 and 132-136) comprising:
a power transmission section (fig 10, item 204) configured to transmit power to one or more electronic devices using a magnetic field, the power transmission section including a coil (204; par 68) and a capacitor (206 and found within 204 as described in par 68), and the one or more electronic devices each including a secondary coil (fig 13, item 304);
a control section (rest of 200; see also fig 13) configured to control an operation of the power transmission section by changing at least one of a 
wherein, to control the operation of the power transmission section by changing the at least one of the plurality of parameters, the control section is figure configured to
	control an impedance value in each of the one or more electronic devices to be smaller (fig 13B) in an initial operation period than in a stable operation period, wherein a current flowing through the secondary coil is relatively large and wherein a voltage generated between ends of the secondary coil is relatively small in the initial operation period as compared to the stable operation period, and
	control an impedance value in each of the one or more electronic devices to be larger (fig 13C) in an initial operation period than in a stable operation period, wherein a current flowing through the secondary coil is relatively small and wherein a voltage generated between ends of the secondary coil is relatively large in the initial operation period as compared to the stable operation period.
Toncich discloses that when a receiver first approaches a transmitter, they communicate with each other.  The transmitter sends a first ping message that causes the receiver to responds by reverse link signaling (see fig 16B; par 133).  The receiver completes the reverse link signaling functionality by changing its impedance between the states shown in figures 13B and C (par 82-84).  In figure 13B, switch S1A is closed, 
Therefore, Toncich discloses that in an initial operation period (repeatedly cycling between figs 13B and C) its impedance is relatively smaller than during the normal operation period (staying in fig 13C).  This impedance control is in response to the transmitter’s ping signal.  Therefore, the transmitter’s control section is configured to control the receiver’s impedance, as claimed.
The claimed two “control an impedance” limitations each include two wherein clauses that describe the effects of current and voltage in/around the secondary coil.  They are inherent side effects and not part of some active control feature.  Aside from including a secondary coil, the claim does not define any structural features of the electronic device.  As Toncich discloses the secondary coil and the configuration to control the receiver’s impedance, it is proper to interpret the reference as producing the same current/voltage effects.  
With respect to claim 2, Toncich discloses, to control the operation of the power transmission section by changing the at least one of the plurality of parameters, the control section is further configured to:
in the initial operation period, control the power transmission section to transmit a smallest amount of power that activates the one or more electronic devices (the beacon signal; see par 132, last sentence); and 

The efficiency to a near receiver (fig 16B-C) is higher than the efficiency to one that is far away and has not yet paired to the transmitter (fig 16A).  As shown in figure 9, power received decreases with distance.  Thus, a distant (or absent) receiver would have a Prev at or near zero.  When the receiver is near, its received power increases (left side of fig 9), which increases Prev away from zero.
For the purpose of the art rejection of the claims, the “initial operation period” is interpreted as all of the time leading up to the receiver’s successful communication and pairing with the transmitter (figs 16A and B).  One the communication is over and regular power transmission commences, Toncich is interpreted as entering the stable operation period.
With respect to claim 3, Toncich discloses, to control the operation of the power transmission section by changing the at least one of the plurality of parameters, the control section is figure configured to, in the stable operation period, control the power transmission section to transmit the power at a maximum efficiency value (par 65, 134). 
Toncich discloses that the transmitter and receiver are coupled for a maximum efficiency value (par 134 and fig 9).  Toncich also has control over the transmit frequency in response to communication with the receiver (par 65).  Thus, Toncich anticipates the limitations of claim 3.  Furthermore, the phrase “substantially the same” implies that there is some acceptable deviation from being “the same”.  The claim does not define any boundaries for this deviation (1%, 10%, 50%, etc.).  Thus, for whatever 
With respect to claim 5, Toncich discloses the control section is further configured to: in the initial operation period, change the at least one of the plurality of parameters based on at least one of:
a detection result of an impedance of the electronic device (par 66); or
a detection result of a wattage during power transmission by the power transmission section (par 66, 133).
Toncich discloses that the transmitter measures current drawn through its amplifier to determine if a receiver is present and to demodulate data from the receiver.  Measuring current is “a detection result of wattage”.  Measuring this current also demodulates the data that was encoded by impedance modulation within the receiver.  Thus, Toncich uses both options of claim 5 to control its parameters (emitted power).
With respect to claim 6, Toncich discloses the control section is further configured to:  in the stable operation period, change the at last one of the plurality of parameters based on at least one of: 
a detection result of an impedance of the electronic device (par 66); or
a detection result of a wattage during power transmission by the power transmission section (par 66, 133).
a reflectance during power transmission (par 6, 133).  
Toncich discloses that reflectance is measured by sensing current flow through the transmitter (at 216).  Toncich’s current measurement continues beyond the initial 
With respect to claim 7, Toncich discloses the power feeding system comprising one or a plurality of electronic devices (plurality of receivers disclosed in par 73, 134) and the power feeder as discussed above in the rejection of claim 1.
With respect to claim 8, Toncich discloses to control the operation of the power transmission section by changing the at least one parameter, the control section is further configured to, in the initial operation period, control the power transmission section such that the power is transmitted under an impedance mismatch condition (fig 13B).  Toncich discloses that the switches of figure 13 are repeatedly toggled (between what is shown in figures B and C) in the initial operation period (the reverse link signaling that occurs when the receiver first approaches the transmitter). 
Figure 13C shows the normal power transfer state of the receiver.  This means that the different impedance state of figure 13B is an impedance mismatch condition, as claimed. 
Alternatively, Toncich discloses that the beacon signal is used to test for the presence of a receiver (par 65, 132).  If no receiver is presence, there cannot be an impedance match.  Thus, power (the beacon signal) is transmitted under an impedance mismatch condition.  Alternatively, Toncich discloses its power feeder has the ability to adjust its frequency for specific receivers.  This adjustment can only be carried out after the transmitter has detected the presence of a receiver (which would be accomplished using a beacon signal).  Thus, while the beacon signal is emitted (i.e. the initial operating period), the Toncich transmitter is in an impedance mismatch condition.

With respect to claims 10-14, Toncich discloses the control section control, as discussed above in the art rejection of claims 2-3, 5-6 and 8, respectively. 
With respect to claims 16-19, Toncich’s initial operation period includes repeatedly alternating between figures 13B and 13C.  Thus, Toncich includes a transition to figure 13B and a transition to figure 13C.  This includes “decreasing” and “increasing” the currents and voltages, as necessary, to achieve the relatively smaller/larger values, as already address in the art rejection of claim 1.  
Claims 16-19 only include wherein clauses.  They do not define any narrowing structure and they do not recite any active functionality over secondary coil current/voltage.  They are simply descriptive of the power feeder and system of claims 1 and 7.  Toncich was cited as anticipating both control features (making impedance large in fig 13C and making it small in fig 13B).  Thus, Toncich discloses the associated current and voltage values and the “increasing” and “decreasing” current/voltage effects that accompany moving from one figure to the other. 
Claims 16-17 and 18-19 are also contradictory.  Each pair of claims recites opposite reactions that are supposed to happen within the same independent claim structure.  Toncich’s repeated switching between its two impedance states (figs 13B-C) anticipates the limitation of both increasing and decreasing voltage/current within the same structure. 
No other comments have been provided by the Applicant to understand how these claims can both contradict each other and co-exist with the same independent claims.  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 9 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Toncich in view of Lee (US 2007/0145830).

Lee discloses that the transmitter “monitors the effect primary load impedance of the secondary units to provide the needed feedback to the aforementioned source impedance matching means” (par 24).  It is unclear why Lee uses “aforementioned” here, as the source impedance matching means is not recited anywhere else in the reference.  
Lee discloses that during its beacon signaling, as receiver may not be present.  Thus, in this situation, Lee does not carry out the feedback control to adjust its source impedance matching means.  This gives the power feeder an impedance of Z2.  After a receiver is detected, the source impedance matching means is activated to provide a different impedance Z.  Z does not equal Z2.  The “>>” and “<<” indicate a lot greater or a lot smaller.  These are relative terms with no basis for comparison.  5 apples is a lot greater than 1.  But 5 apples is not a lot greater than 1,000.  Thus, for whatever value Lee’s impedances (Z and Z2) are different, they are interpreted as being different 
Toncich and Lee are analogous because they are from the same field of endeavor, namely wireless power transmission systems.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Toncich’s impedance matching circuit (206) to be adjustable, as taught by Lee.  The motivation for doing so would have been to improve the efficiency of the system.  Toncich already discloses a fixed transmitter-based impedance matching (fig 10, item 206).  Lee improves on Toncich’s design by making it adjustable.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415.  The examiner can normally be reached on Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADI AMRANY/Primary Examiner, Art Unit 2836